Immigration Emergency Fund
The $20 million that the Immigration and Naturalization Act makes available, in the Immigration
   Emergency Fund, for reimbursement o f states and localities for certain immigration-related assist­
   ance is available annually, not just one time during the life of the IEF.

                                                                                                           January 26, 1996

                                      M e m o r a n d u m O p in io n      fo r t h e

                       A s s is t a n t A t t o r n e y G e n e r a l   fo r   A d m i n is t r a t io n


   You have asked us whether the $20 million in the Immigration Emergency Fund
for reimbursement of states and localities for certain immigration-related assist­
ance is available annually or whether a total of $20 million is available from
the account for such expenses. We conclude that the $20 million is available annu­
ally.
   Section 404(b) of the Immigration and Nationality Act, see 8 U.S.C. §§ 1101—
 1537, created an Immigration Emergency Fund (“ IEF” or “ fund” ) that could
be drawn upon to increase the Immigration and Naturalization Service’s (“ INS” )
enforcement activities, and to reimburse states and localities in providing assist­
ance, as requested by the Attorney General in meeting an immigration emergency
declared by the President. Immigration Reform and Control Act of 1986, Pub.
L. No. 99-603, §113, 100 Stat. 3359, 3383 (codified as amended at 8 U.S.C.
§1101 note). A 1990 amendment expanded the use of the IEF by providing in
sections 404(b)(2)(A)-(B) that up to $20 million in the IEF shall be available
for the reimbursement of states and localities 1 “ providing assistance as required
by the Attorney General” when asylum applications in any INS district increase
by at least 1000, when the lives, property, safety, or welfare of state or local
residents are endangered, or “ in any other circumstances as determined by the
Attorney General.” Immigration Act of 1990, Pub. L. No. 101-649, §705, 104
Stat. 4978, 5087. The Attorney General may make such expenditures without a
presidential determination that an immigration emergency exists. § 404(b)(2)(C).
   Congress created the IEF as a “ no-year fund.” 2 As such, the appropriations
to the IEF are not limited to use in any specific fiscal year and the funds within
the IEF remain available for its purposes until expended. In stating that there
“ are authorized to be appropriated (for fiscal year 1991 and any subsequent fiscal
year) to an immigration emergency fund . . . an amount sufficient to provide
   'T h e specific reference to “ all localities” in section 404(b)(2)(B), given the additional reference to section
404(b)(2)(A), must be read to encompass both states and localities.
   2The standard language used to make a “ no-year” appropriation is “ ‘to remain available until expended.’ ”
Office o f General Counsel, General Accounting Office, 1 Principles o f Federal Appropriations Law 5 -6 (2d ed.
1991). W hen the EEF was first funded, in 1989, Congress appropriated $35 million “ [f]or necessary expenses o f
the immigration emergency fund . . . to remain available until expended." Departments of Commerce, Justice, and
State, the Judiciary, and Related Agencies Appropriations Act, 1990, Pub. L. No. 101-162, 103 Stat. 988, 1000
(1989).


                                                           23
                                Opinions o f the Attorney General in Volume 20


 for a balance of $35,000,000” in the IEF, Congress appears to have contemplated
 that it would appropriate money from time to time in subsequent fiscal years to
replenish the fund to provide for a balance of $35 million. § 404(b)(1). Indeed,
in subsequent years, Congress has appropriated monies that have totalled far more
than $35 million. Congress appropriated $35 million to the IEF in 1989;3 $6 mil­
lion in 1993;4 and $75 million in 1994.5
   Section 404(b)(2)(B) states that “ [n]ot more than $20,000,000 shall be made
available for all localities under this paragraph.” “ This paragraph” refers to sec­
tion 404(b)(2)(A), which states that “ [f]unds which are authorized to be appro­
priated by paragraph (1), subject to the dollar limitation contained in subparagraph
(B), shall be available” for the three purposes for which reimbursement to states
and localities is permitted. The reference in that provision to “ paragraph (1),”
in turn, refers back to section 404(b)(1), the provision that anticipates appropria­
tions in an unlimited number of subsequent fiscal years. Moreover, section
404(b)(1), by its terms, provides that the monies appropriated to the IEF are “ to
be used to carry out paragraph (2),” (for state and local assistance to the Attorney
General) in addition to the specified uses in the case of an emergency declared
by the President.
   Because sections 404(b)(1), 404(b)(2)(A), and 404(b)(2)(B) are so intertwined,
they must be read together as part of Congress’s overall plan to establish an on­
going fund into which it would appropriate monies from time to time in any fiscal
year it deems appropriate, to be used by the President and Attorney General for
specified purposes. See SEC v. Sloan, 436 U.S. 103, 121-23 (1978). We believe
that the language of section 404 is properly interpreted to provide that the $20
million is available in any fiscal year when the IEF’s balance permits, and not
just one time during the life of the IEF.6
   Although we conclude that this construction is the most sensible reading of
these provisions of section 404, we acknowledge that the question is not free
from doubt because the provisions are less than explicit. Congress tied sections
404(b)(2)(A) and (B) to section 404(b)(1), thus indicating its intent that the $20
million be available for fiscal year 1991 and in any number of subsequent fiscal
years. But it did not expressly state that the availability of the $20 million for
states and localities is annual. Viewed in isolation, the phrase in section

   3 See Departments o f Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1990,
103 Stat. at 1000.
   4 See Departments o f Com m erce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1994,
Pub. L. No. 103-121, 107 Stat. 1153,1161 (1993).
   5 See Departments o f Com m erce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1995,
Pub. L. No. 103-317, 108 Stat. 1724, 1732 (1994). In 1995, C ongress rescinded $45 million of that $75 million
appropriation. Em ergency Supplemental Appropriations and Rescissions for the Department o f Defense to Preserve
and Enhance M ilitary Readiness A ct of 1995, Pub. L. No. 104-6, 109 Stat. 73, 83.
   6 W e note that the O ffice o f the General Counsel, Office o f M anagement and Budget, also interprets section 404
lo make the $20 m illion for state and local assistance available on an annual basis. Telephone conversation between
Teresa W ynn Roseborough, D eputy Assistant Attorney G eneral, Office o f Legal Counsel, and Rosalyn Rettman,
Associate General Counsel, O ffice o f Management and Budget (Jan. 19, 1996).


                                                         24
                              Immigration Emergency Fund


404(b)(2)(B) that “ [n]ot more than $20,000,000 shall be made available for all
localities” might be read to put an overall limit on the amount of monies going
to states and localities. However, as we explain above, when the statutory limita­
tion is viewed in its entirety — “ under this paragraph” — and in context with the
necessary references to other pertinent parts of section 404, it is most reasonably
interpreted to provide for annual availability.
   To the extent some ambiguity in the statute exists, the issue is resolved by
the legislative history on the establishment and functioning of the fund. A report
accompanying H.R. 4300, 101st Cong. (1990), the enabling legislation for the
IEF, states that:

       Under current law, the President must declare that an immigration
       emergency exists before any amounts in the fund can be spent. H.R.
       4300 would require that amounts in the fund up to $20 million
       annually be used to reimburse state and local governments if the
       number of asylum applicants has increased by 1,000 during any
       calendar quarter after January 1, 1989.

H.R. Rep. No. 101-723, pt. 1, at 86 (1990) (emphasis added), reprinted in 1990
U.S.C.C.A.N. 6710, 6766. This language demonstrates that Congress intended the
$20 million for states and localities to be available annually, not just one time
during the life of the IEF. Thus, it supports our conclusion that under the most
reasonable reading of the statute, the $20 million available for states and localities
under section 404(b)(2)(B) of the Immigration and Naturalization Act is available
on an annual basis.

                                              TERESA WYNN ROSEBOROUGH
                                                Deputy A ssistant Attorney General
                                                    Office o f Legal Counsel




                                         25